DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (EP 3505010 A1) (hereinafter Chen).
Regarding claim 1, Chen discloses a slide rail assembly, comprising: a first rail (26); a second rail (28), wherein the second rail and the first rail are displaceable with respect to each other in a longitudinal direction; a blocking feature (44) provided at one of the first rail and the second rail; and a first component (46) provided at the other of the first rail and the second rail; wherein when the second rail is at a predetermined position (Fig. 11) with respect to the first rail, a first blocking portion (42) of the blocking feature and a first predetermined portion (52, 54) of the first component are blocked by each other in the longitudinal direction to prevent the second rail from displacement with respect to the first rail from the predetermined position in a first direction (see [0038-0040] & Fig. 11); wherein the first blocking portion of the blocking feature forms a first non-vertical structure (B, see Fig. 7) in a transverse direction, the blocking feature has a high section (at 42) and a low section (see annotated Fig. 7), the high section has a first .                                               
    PNG
    media_image1.png
    827
    696
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 2-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches a slide rail assembly comprising two rails wherein one has a blocking feature and the other has a feature to trap the blocking feature to prevent unwanted movement of the rails relative to one another.  The prior art does not teach a slide rail assembly comprising two rails wherein one has a blocking feature and the other has a feature to trap the blocking feature wherein the trapping feature has two sides with a stepped structure between them and the second step has a low portion and a high portion defining a second step as recited in claim 18. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it gives a general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637